DETAILED ACTION 
The present application, filed on 10/12/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-9 are pending and have been considered below. 

Priority
This application claims benefit of 62/914,120 10/11/2019. The priority is acknowledged.   


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and the therefrom dependent claims are directed to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1  is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determining, by the server, a positive or negative association for each of the UOIs; generating, by the server, a digital advertising campaign using the selected positive target audiences; communicating, by the server, advertisements across one or more digital advertising networks to the target audiences; gathering, by the server, advertising campaign results from the digital advertising networks; providing, by the server, the gathered advertising campaign results to the user; receiving, by the server, an indication of the user's negative or positive feedback on at least one of the advertising campaign and the target audiences; and updating, by the server, the advertising campaign using the user's feedback. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at targeting and updating a digital advertising campaign. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving, by a server, an identifier for a source resource associated with a social media platform for a digital advertising campaign; collecting, by the server, one or more units of interest (UOls) from the social media platform; storing, by the server, the collected UOls in a persistent data store; providing, by the server, a set of positive target audiences to the user receiving, by the server, a selection of positive target audiences from the user. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(C) Finally, recited computing elements, i.e. a server are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receiving, by a server, an identifier for a source resource associated with a social media platform for a digital advertising campaign; collecting, by the server, one or more units of interest (UOls) from the social media platform; storing, by the server, the collected UOls in a persistent data store; providing, by the server, a set of positive target audiences to the user receiving, by the server, a selection of positive target audiences from the user. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(C) Finally, the recited computing elements of the independent claims are: the server. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: collecting additional UOls; updating the advertising campaign using the additional UOIs. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: analyzing content of each UOI. This limitation has been analyzed at Step 2A (“determining, by the server, a positive or negative association for each of the UOIs”) and found to be part of the identified abstract idea. 
Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving user input; associating the user input with at least one of the source resource and UOIs; updating the digital advertising campaign. These limitations have been analyzed at Step 2A and found to be part of the identified abstract idea.
Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: updating the rating of one or more of the UOls over time. When considered individually, these additional claim elements are comparable to “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 3-4, 8-9 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the source resources; the server; the gathered advertising campaign results. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig5 and [0045]-[0049], including among others: processor; communication interface; display; keyboard; mouse; memory; rom; storage device. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-9 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b) paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or the applicant regards as the invention. Such a claim is not sufficiently precise to provide competitors with an accurate determination of the 'metes and bounds' of the protection involved (IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548).

Claim 7 recites “… the rating …”, for which there is no sufficient antecedent basis. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Khoury et al (US 2021/0042796).  
Regarding Claim 1 – Khoury first embodiment discloses: A method comprising: 
	receiving, by a server, an identifier for a source resource associated with a social media platform for a digital advertising campaign; {see at least [0025] collecting from organization’s corporate webpage, local company webpage, social media (reads on source identifiers)}   
	collecting, by the server, one or more units of interest (UOls) from the social media platform; {see at least [0024]-[0025] the content collected, e.g., texts and images, can be general in nature, such as collected from an organization's corporate webpages, e.g., generic corporate content, and/or may be localized content, such as collected from a local company's webpage, or from a social media, or other modality's website, where content of interest may be collected. In this manner, advertisements may be generated from scratch}  
	storing, by the server, the collected UOls in a persistent data store; {see at least [0024] elements collected, scored and stored in memory; [0037]-[0039] storing collected media elements; stored in the memory}  
	determining, by the server, a positive or negative association for each of the UOIs; {see at least [0130] browsing engagement history (reads on positive association); [0135] targeting based on interest (reads on positive association); [0257] positive or negative manner; [0272]; [0389] negative interaction; [[0399] negative or positive comments about products}  
	providing, by the server, a set of positive target audiences to the user {see at least [0105]-[0108] define target audience characteristics; audience with social or other connections of interest; [0130] targeting based on browsing engagement history; [0135] targeting based on interest}  
	receiving, by the server, a selection of positive target audiences from the user, {see at least [0105]-[0108] define target audience characteristics; audience with social or other connections of interest; [0130] targeting based on browsing engagement history; [0135] targeting based on interest}  
	generating, by the server, a digital advertising campaign using the selected positive target audiences; {see at least [0136] select target audience to whom advertisement is distributed}  
	communicating, by the server, advertisements across one or more digital advertising networks to the target audiences; {see at least [0137] campaign targeting and distribution; [0145] configure advertising campaign, campaign deployment; [0141] generation and distribution of advertisement; [0143], [0145], [0153]}  

Khoury first embodiment does not disclose, however, Khoury second embodiment discloses: 
	gathering, by the server, advertising campaign results from the digital advertising networks; {see at least [0123] tracking performance of campaign, effectiveness, influence consumer; [0130] campaign efficiency}  
	providing, by the server, the gathered advertising campaign results to the user; {see at least [0136] a number of predefined audiences can be set and provided for selection to user; user can select from; success ratings}  
	receiving, by the server, an indication of the user's negative or positive feedback on at least one of the advertising campaign and the target audiences; and {see at least [0136] a number of predefined audiences can be set and provided for selection to user; user can select from; success ratings; [0153] results a collected and trend corrected; fig3, rc27, [[0189] campaign evolution module; [0188] campaigns are changed automatically; [0257] positive or negative manners; [[0272], [0389] negative interaction; [0399] negative or positive comments about products; [0189]; [0436]-[0439] positive or negative reviews; correcting the reviews}  
	updating, by the server, the advertising campaign using the user's feedback. {see at least [0188]-[0189] campaigns are automatically displayed and adjusted; [0436]-[0439] positive or negative reviews, correcting the reviews (reads on updating the campaigns); [0374] corrective measures; corrects unsuccessful messages; [0382] corrections/recalibrations; [0389] correct content; [0399] corrective measures, correcting negative experience; [0405] correct negative experience; [0436]-[0439] positive or negative reviews; correcting the reviews}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Khoury first embodiment to include the elements of Khoury second embodiment.  One would have been motivated to do so, in order to improve the digital advertising campaign.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Khoury first embodiment evidently discloses generating a digital advertising campaign.  Khoury second embodiment is merely relied upon to illustrate the functionality of updating a digital advertising campaign in the same or similar context.  As best understood by Examiner, since both generating a digital advertising campaign, as well as updating a digital advertising campaign are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Khoury first embodiment, as well as Khoury second embodiment would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Khoury. **Examiner notes that the reference is being used here as a one-reference combination in this 103 rejection because the reference teaches two clearly different embodiments within the same cited reference.**

Regarding Claim 2 – Khoury discloses the limitations of Claim 1. Khoury further discloses:  
	collecting, by the server, additional UOls and {see at least [0024] elements collected, scored and stored in memory}  
	updating the advertising campaign using the additional UOIs. {see at least [0390]-[0394], [0395] dynamically select messaging content to generate communication (based on the broadest reasonable interpretation requirement (see MPEP 2111), dynamically reads on updating); [0436] when negative trend is identified, corrective actions are taken (reads on suing additional UOIs)}  

Regarding Claim 3 – Khoury discloses the limitations of Claim 1. Khoury further discloses:  
	wherein the source resources are the inputs to train a machine learning engine model. {see at least fig3, rc29, [0159] machine learning/inference engine; [0042], [0091], [0256], [0377]-[0378], [0410], [0418], 0421], [0423], [0428], [0436]}  

Regarding Claim 4 – Khoury discloses the limitations of Claim 1. Khoury further discloses:  
	wherein the server collects UOls from at least one of a social media platform, a Web page, and a text file. {see at least [0025] content collected, social media, websites}  

Regarding Claim 5 – Khoury discloses the limitations of Claim 1. Khoury further discloses:  wherein the determining of a positive or negative association for each of the UOls includes 
	analyzing content of each UOI based on a context of a discussion for the UOI on the source resource. {see at least [0130] browsing engagement history (reads on positive association); [0135] targeting based on interest (reads on positive association); [0257] positive or negative manner; [0272]; [0389] negative interaction; [[0399] negative or positive comments about products}    

Regarding Claim 6 – Khoury discloses the limitations of Claim 1. Khoury further discloses:  
	receiving, by the server, user input on the efficacy of a digital advertisement campaign; and {see at least [0136] a number of predefined audiences can be set and provided for selection to user; user can select from; success ratings; [0153] results a collected and trend corrected; fig3, rc27, [[0189] campaign evolution module; [0188] campaigns are changed automatically; [0257] positive or negative manners; [[0272], [0389] negative interaction; [0399] negative or positive comments about products; [0189]; [0436]-[0439] positive or negative reviews; correcting the reviews}  
	associating, by the server, the user input with at least one of the source resource and UOIs; and {see at least [0136] a number of predefined audiences can be set and provided for selection to user; user can select from; success ratings; [0153] results a collected and trend corrected; fig3, rc27, [[0189] campaign evolution module; [0188] campaigns are changed automatically; [0257] positive or negative manners; [[0272], [0389] negative interaction; [0399] negative or positive comments about products; [0189]; [0436]-[0439] positive or negative reviews; correcting the reviews}  
	updating, by the server, the digital advertising campaign with the user input. {see at least [0188]-[0189] campaigns are automatically displayed and adjusted; [0436]-[0439] positive or negative reviews, correcting the reviews (reads on updating the campaigns); [0374] corrective measures; corrects unsuccessful messages; [0382] corrections/recalibrations; [0389] correct content; [0399] corrective measures, correcting negative experience; [0405] correct negative experience; [0436]-[0439] positive or negative reviews; correcting the reviews}  

Regarding Claim 7 – Khoury discloses the limitations of Claim 1. Khoury further discloses:  
	updating, by the server, the rating of one or more of the UOls over time. {see at least [0338]-[0339] metrics, rate a past relative degree of engagement (reads on UOI rating over time); [0359] engagement rate over time; [0024] elements collected, scored (reads on rating)}  

Regarding Claim 8 – Khoury discloses the limitations of Claim 1. Khoury further discloses:  
	wherein the gathered advertising campaign results includes at least one of a number of impressions, a number of views, a degree of target audience engagement, a number of purchases, and a cost per click by advertisement. {see at least [0123] track effectives (reads on results), advertisement’s ability to influence consumers (reads on number of purchases); [0125]-[0127] , looks, views, clicks, impressions, engagements, transactions, conversions; [0134], [0141]}  

Regarding Claim 9 – Khoury discloses the limitations of Claim 1. Khoury further discloses:  
	wherein the gathered advertising campaign results are provided to the user in a graphic user interface configured as a dashboard. {see at least [0165] dashboard with views, impression, conversions, engagements; [0178] dashboard presenting collected and analyzed data}  



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20160173693 A1		US-PGPUB	153	METHODS AND SYSTEMS FOR DATA TRANSFER AND CAMPAIGN MANAGEMENT	Spievak; Jason S. et al.
US 20140236715 A1		US-PGPUB	20	TARGETED ADVERTISING IN SOCIAL MEDIA NETWORKS	Aronowich; Michael et al.
US 20170061476 A1		US-PGPUB	31	SYSTEMS AND METHODS FOR CURATING AND DISPLAYING SOCIAL MEDIA CONTENT AND RELATED ADVERTISEMENTS ON DISPLAY DEVICES AT LIVE EVENTS	Manouchehri; Ali Reza et al.
US 20190026786 A1		US-PGPUB	49	Platform for Managing Social Media Content Throughout an Organization	Khoury; Afif George et al.
US 20180129962 A1		US-PGPUB	87	DATABASE QUERY AND DATA MINING IN INTELLIGENT DISTRIBUTED COMMUNICATION NETWORKS	Mathew; Thomas et al.
US 20130268357 A1		US-PGPUB	89	METHODS AND/OR SYSTEMS FOR AN ONLINE AND/OR MOBILE PRIVACY AND/OR SECURITY ENCRYPTION TECHNOLOGIES USED IN CLOUD COMPUTING WITH THE COMBINATION OF DATA MINING AND/OR ENCRYPTION OF USER'S PERSONAL DATA AND/OR LOCATION DATA FOR MARKETING OF INTERNET POSTED PROMOTIONS, SOCIAL MESSAGING OR OFFERS USING MULTIPLE DEVICES, BROWSERS, OPERATING SYSTEMS, NETWORKS, FIBER OPTIC COMMUNICATIONS, MULTICHANNEL PLATFORMS	HEATH; Stephan
US 20150025977 A1		US-PGPUB	30	SYSTEM AND METHOD FOR AGGREGATING SOCIAL NETWORK FEED INFORMATION	Doyle; Liam Tomar Fontvieille et al.
US 8655938 B1		USPAT	27	Social media contributor weight	Smith; Kevin G. et al.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622